Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Upon further consideration by the examiner for independent Claims 1 and 7, while U.S. Patent No. 5,992,577 to Souetre discloses a rear disc of a stack of aircraft carbon brake disks/brake system intended to rest against one end of a torque tube of the brake on which the disc stack is threaded, a support being provided by means of pucks secured to the rear disc and a hole opposite one of the pucks and U.S. Patent No. 4,146,118 to Zankl discloses a rivet assembly having a cylindrical rod portion inserted into the holes of a disk and puck type structure and having an end deformed against the puck and a disc through hole having a first portion adapted to receive the rod, a second portion adapted to receive the head of the rivet, and a transition portion adapted to receive the base of the rivet head, neither of these references taken either alone or in combination disclose that the head has a circular cylindrical portion with a conical base having an outer peripheral surface connected to a conical surface of the base by a fillet. 
In other words, as applicant points out in his remarks filed January 21, 2021, the head 14 of Zankl does not have long straight sides to form a circular cylindrical portion with a conical base having an outer peripheral surface connected to a conical surface of the base by a fillet because the head 14 is a flat head. Due to this lack of length, the rivet head can only exert a force on the wall of the hole over a very limited area during braking. This results in a concentration of stresses that is detrimental to the integrity of the disc. Thus, the teaching of Zankl is in contradiction to the claimed invention.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        03/01/21